ShaüCK, J.
I dissent from so much of the judgment as awards to the plaintiff in error proceeds of the sale of the lands in excess of the value of her dower estate. By the necessary admission that the testator might have accomplished his purpose by a devise in specie of the lands after the satisfaction of the claim of dower grave suspicion is east upon the correctness of the conclusion which the majority has reached. The view seems to be that the testator was entrapped in the equitable doctrine of conversion. But that doctrine was devised, and it should be applied to effectuate intention, not to defeat it. It may, therefore’, be invoked by one who claims under an instrument, not by one who claims against it.